Title: From George Washington to William Livingston, 22 February 1777
From: Washington, George
To: Livingston, William



Sir,
[Head Quarters, Morristown, 22 February 1777]

This Morning I had the honour of receiving your favour of the 15th Inst. with the papers mentioned and inclosed.
No person, I hope, can be so lost to Virtue, as to except against Colo. Newcomb on Acct of his being religiously disposed—The relaxed discipline, & Want of Order in the Regimt, I believe, were among the principle Objections to him: These added to his Inactivity & that Want of Confidence, mentioned in a former Letter, obliged me to displace him.
I will most assuredly keep Mr Burr in remembrance, and take the

first proper Opportunity of giving him a more permanent Office than the one he now holds.
Your Sentiments on the subject of Genl Putnam’s letter to you, so exactly coincide with mine; and your Reasoning so perfectly just and full, that, without any Observations in Addition, I have directed the General immediately to put a Stop to the practice of extorting Fines from the reluctant Militia, and ordered him to take no Steps not strictly consonant with the Laws of this State—It is the first Instance of anything of the sort happening within my knowledge—If I hear of it elsewhere, I shall discourage it as I have done already.
So many applications from the Friends of Individuals prisoners are constantly made, that on that Acct as well as from the Justice of the Case, I have let them come, (as far as We have Officers of equal rank to give) according to the dates of their Captivity.
Lieut. Henry Frees this Moment delivered me your favr of the 19th Inst. inclosing a Recommendation of him from five Gentlemen of yr Assembly—I have satisfied him of the Impracticability of equiping a Troop of Horse in any reasonable Time: And have (on his mentioning that the Legislature will keep a vacancy in Colo. Shreeve’s Batn for him) consented that he shall hold the Company he wishes to obtain—were it not for this, and that he prefers that Corps to one of the 16 additionals, I would have provided for him myself.
I heartily thank you for the Impartial Chronicle: Fraught with the most poignant Satire, it afforded me real pleasure—If Lucre has a spark of Modesty remaining, he must blush at being so vastly outdone in his Ruling Passion—I have the honour to be with great sincerity Yr most Obedient Servant

Go: Washington

